


TWENTY-FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT




This Twenty-Fifth Amendment to Employment Agreement is made and entered into as
of January 1, 2015, by and between PriceSmart, Inc., a Delaware Corporation
("Employer") and John Hildebrandt ("Executive").


Recitals


A)
On June 1, 2001 an Employment Agreement was made and entered into by and between
Employer and Executive.



B)
Said Employment Agreement has been amended on twenty-four prior occasions;



C)
Employer and Executive now desire to further amend the Employment Agreement, as
set forth hereinbelow:





Agreement


1. Section 2.1 of the Agreement which provides:


1.
Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $322,524 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.

 
is hereby amended, effective January 1, 2015, to provide as follows:


1.
Salary. For Executive’s services hereunder, Employer shall pay as base salary to
Executive the amount of $332,200 during each year of the Employment Term. Said
salary shall be payable in equal installments in conformity with Employer’s
normal payroll period. Executive shall receive such salary increases, if any, as
Employer, in its sole discretion, shall determine.



1.
All other terms of the Employment Agreement, as amended, shall remain unaltered
and fully effective.





Executed in San Diego, California, as of the date first written above.


EXECUTIVE                        EMPLOYER
PriceSmart, INC.


John Hildebrandt                    By:     _____________________            
Name:     Jose Luis Laparte    
Its:
CEO and President        





